Citation Nr: 1439679	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  07-29 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure and as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant (Veteran) and spouse


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1965 to April 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Board has reviewed the Veteran's physical claims file, as well as the electronic files on the "Virtual VA" system and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.  

In April 2011, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of the hearing is of record.  
In August 2013, the Board denied service connection for hypertension.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The Board's decision was vacated pursuant to a February 2014 Joint Motion for Remand (Joint Motion) on the basis that the Board did not discuss whether VA was obligated to provide a VA medical examination to determine whether the Veteran's hypertension was related to in-service herbicide exposure as part of its duty to assist and did not discuss the adequacy of the March 2013 VA addendum medical opinion that did not provide a rationale for the conclusion that in-service complaints of headache, dizziness, and elevated blood pressure were acute, self-limiting episodes and did not discuss the relevance of the June 1968 physical examination report showing elevated blood pressure fourteen months after service separation.  The parties to the Joint Motion directed the Board to request a supplemental medical opinion from the November 2011 VA medical examiner or, if unavailable, another VA medical professional.   The case now returns to the Board. 

In order to comply with the directives of the Joint Motion, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The February 2014 Joint Motion orders the Board to obtain a supplemental VA medical opinion from the November 2011 VA medical examiner that includes a rationale for the conclusion that the Veteran's in-service complaints of headache, dizziness, and elevated blood pressure were acute, self-limiting episodes and discusses the relevance of the June 1968 physical examination report showing an elevated blood pressure reading fourteen months after service separation.  In consideration thereof, a remand to obtain a supplemental VA medical opinion from the November 2011 VA medical examiner addressing the above is being requested in the Remand order.    

The February 2014 Joint Motion also orders the Board to address whether the scientific studies performed and considered as part of VA's regulatory process for determining which disabilities are subject to the presumption of service connection based on herbicide exposure, which found "limited or suggestive evidence of an association" between exposure to herbicide agents and hypertension since 2006, satisfied the low threshold of indicating that hypertension may be related to presumed Agent Orange exposure so that a medical opinion addressing that theory of causation should be obtained to satisfy VA's duty to assist.  Because the referenced scientific findings indicate that the current hypertension may be associated with presumed herbicide exposure during service but are too equivocal to establish such a nexus relationship, the Board finds that a VA medical opinion is warranted; therefore, when providing the supplemental VA medical opinion, the November 2011 VA medical examiner should also consider whether the current hypertension was caused by presumed herbicide exposure during service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).

Furthermore, in an August 2014 statement, the Veteran's attorney raised the theory that the current hypertension was secondary to, that is, either caused or aggravated by, the service-connected posttraumatic stress disorder (PTSD).  The statement cited to medical articles suggesting a link between PTSD and hypertension; therefore, the supplemental VA medical opinion should also address questions of relationship (causation and aggravation) between service-connected PTSD and hypertension.  

Accordingly, the issue of entitlement to service connection for hypertension is REMANDED for the following actions:

1.  Obtain a supplemental medical opinion from the November 2011 VA medical examiner who evaluated the Veteran's hypertension (or another appropriate medical professional, if the examiner is unavailable).  Another medical examination is not necessary unless needed to provide the requested opinion. 

The relevant documents in the record should be made available to the VA examiner for review.  In the addendum report, the examiner should confirm that the record was reviewed.

Based on review of the appropriate records, the examiner should answer the following questions: 

(1)  Is it "at least as likely as not" (i.e., to at least a 50-50 degree of probability) that the current hypertension had its onset during service or during the first post-service year?  

In rendering the medical opinion, address the significance of the Veteran's in-service complaints of headache, dizziness, and elevated blood pressure and explain why the symptoms were or were not acute, self-limiting episodes, rather than symptoms or manifestations of hypertension.  

Also, explain why the elevated blood pressure demonstrated at the June 1968 physical examination performed fourteen months after service was or was not a symptom or manifestation of hypertension.  

(2)  Is it "at least as likely as not" (i.e., to at least a 50-50 degree of probability) that the current hypertension was causally due to presumed herbicide exposure during service?  

In rendering the medical opinion, address scientific studies (since 2006) from the National Academy of Sciences finding "limited or suggestive evidence" of an association between exposure to herbicide agents and hypertension.  

(3)  Is it "as likely as not" (i.e., to at least a 50-50 degree of probability) that the current hypertension was caused by the service-connected PTSD?

In rendering this opinion, address the medical articles cited by the attorney in the August 2014 statement that there is a link between PTSD and the risk of hypertension.  

(4)  Is it "as likely as not" (i.e., to at least a 50-50 degree of probability) that the current hypertension was permanently worsened beyond the natural progression by the service-connected PTSD? 

In rendering this opinion, address the medical articles cited by the attorney in the August 2014 statement that there is a link between PTSD and the risk of hypertension.  

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based should be set forth in the report. 

2.  Thereafter, the remanded issue should be readjudicated.  If any benefits sought on appeal remains denied, the Veteran and the attorney should be provided with a supplemental statement of the case.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

